The motion to reargue the motion for a reargument of the appeal is granted, and upon reargument, the motion to reargue the appeal is granted. Present — Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ. [See ante, p. 724; Id., p. 754.] Hpon reargument of the appeal, the decision is as follows: Plaintiff’s automobile was damaged by fire while partly within defendant’s public garage. Appeal by defendant from a judgment in plaintiff’s favor. Judgment of the County Court of Rockland county reversed on the law and a new trial ordered, costs to abide the event. In our opinion, the refusal of the court to charge as requested by defendant at folios 297-299, and its failure to define in appropriate language the question of negligence as applicable to the case, were prejudicial errors, requiring a new trial. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.